LAWRENCE E. MOONEY, Chief Judge.
Keith T. Goodrich, the claimant, filed an appeal from the decision of the Labor and Industrial Relations Commission dismissing his application for review as untimely. Respondent, the Division of Employment Security (DES), has filed a motion to dismiss the appeal contending this Court is without jurisdiction, because the claimant’s appeal is untimely. The claimant has filed no response to the motion.
On April 25, 1994, a deputy from DES made a determination that the claimant was overpaid unemployment benefits for willfully failing to disclose all of his earnings. Almost eight years later, on January 31, 2002, the claimant filed an appeal with the Appeals Tribunal, which found his appeal untimely. The Appeals Tribunal mailed its decision to the claimant on March 14, 2002. The claimant filed an application for review with the Commission on May 13, 2002. The Commission dismissed the claimant’s appeal because the application was untimely.
Section 288.200, RSMo 2000, requires that an appeal to the Commission shall be postmarked or filed within thirty (30) days of the mailing of the Appeals Tribunal decision. Here, the claimant’s appeal to the Commission was untimely and this divested both the Commission and this Court of jurisdiction. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D. 2000).
In addition, the claimant filed his notice of appeal to this Court with the Commission on July 1, 2002. Under section 288.210, RSMo 2000, the notice of appeal was due within twenty (20) days after the decision of the Commission became final. The decision of the Commission became final ten (10) days after the date of mailing of the decision to the parties. Section 288.200.2, RSMo 2000. The Secretary of *71the Commission mailed its decision to the claimant on May 24, 2002. The decision became final ten days later on June 3, 2002, and the claimant’s notice of appeal to this Court was due on Monday, June 24, 2002. The claimant’s notice of appeal filed on July 1, 2002 is untimely.
The procedures outlined for appeal by statute in unemployment security cases are mandatory. Burch Food Services, Inc. v. Missouri Div. of Employment Sec., 945 S.W.2d 478, 481 (Mo.App. W.D.1997). Moreover, there is no mechanism under section 288.200 or 288.210 to seek a special order to file a late notice of appeal. Phillips, 34 S.W.3d at 855.
Respondent’s motion to dismiss the appeal is granted and the appeal is dismissed for lack of jurisdiction.
LAWRENCE G. CRAHAN and ROBERT G. DOWD, JR., JJ., concur.